  Case 1:18-cr-00454-CMH Document 64 Filed 10/28/19 Page 1 of 4 PageID# 277



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA

                                          Alexandria Division

 UNITED STATES OF AMERICA                             )           Case No. 1:18-CR-454
                                                      )
                 v.                                   )          The Hon. Claude M. Hilton
                                                      )
 ISAAC N. GIBBONS,                                    )           Trial: November 12, 2019
                                                      )
                 Defendant.                           )


                              GOVERNMENT’S NOTICE OF
                      INTENT TO USE EXPERT TESTIMONY AT TRIAL

        The United States of America, by and through undersigned counsel, hereby files notice

pursuant to Rule 16(a)(1) of the Federal Rules of Criminal Procedure, Rules 702, 703, and 705 of

the Federal Rules of Evidence, and the order governing discovery in this matter, see Dkt. No. 46,

that it intends to call the following experts in its case-in-chief at trial:

        1.      FBI Forensic Examiner Brandon McCollum. It is expected that Forensic Examiner

McCollum, a forensic examiner with the FBI’s DNA Casework Unit at the FBI Laboratory in

Quantico, Virginia, will testify as an expert regarding serological testing and nuclear

deoxyribonucleic acid (DNA) typing. In particular, it is expected that Mr. McCollum will testify

about his examination of male DNA obtained from vaginal swabs of the victim, Jane Doe, and the

comparison of that male DNA to known DNA samples from both the defendant, Mr. Gibbons, and

Kenneth See. Mr. McCollum prepared several laboratory reports describing the examinations he

conducted on DNA evidence in this case, copies of which are attached hereto as Exhibits 1-4. The

United States anticipates that Mr. McCollum will testify consistent with the information and

opinions contained within those reports. Mr. McCollum’s curriculum vitae, which outlines his
  Case 1:18-cr-00454-CMH Document 64 Filed 10/28/19 Page 2 of 4 PageID# 278



education, training, experience, and skill, is attached hereto as Exhibit 5 and is incorporated by

reference into this notice.

        2.     Matthew F. Soulier, M.D.. It is expected that Dr. Soulier, a forensic psychiatrist,

will testify as an expert on the effects of trauma, alcohol and other drugs on memory, as well as

counterintuitive behaviors of sexual assault victims. Concerning memory, Dr. Soulier will testify

about the difference between fragmentary memory loss versus blackout memory loss, the

restoration of memory, and how memory responds to traumatic events and alcohol and other drug

use. Concerning victim responses, Dr. Soulier will testify about the thought process and reasoning

informing a victim’s seemingly counterintuitive behaviors following a sexual assault, including:

how a victim’s perceptions of autonomy, safety and vulnerability affect decision making; how a

perpetrator’s actions affect a victim’s responses leading to, during and following a sexual assault;

and how a victim builds psychological defenses to cope with a difficult situation, particularly over

the course of a prolonged offense. Dr. Soulier’s curriculum vitae, which outlines his education,

training, experience and skill, is attached hereto as Exhibit 6 and is incorporated by reference into

this notice.

                                                      Respectfully Submitted,

                                                      G. Zachary Terwilliger
                                                      United States Attorney


                                              By:            /s/
                                                      Danya E. Atiyeh
                                                      John T. Gibbs
                                                      Patricia Haynes
                                                      Assistant United States Attorneys
                                                      United States Attorney’s Office
                                                      2100 Jamieson Avenue
                                                      Alexandria, Virginia 22314
                                                      Tel: (703) 299-3700
                                                      Fax: (703) 299-3982

                                                 2
Case 1:18-cr-00454-CMH Document 64 Filed 10/28/19 Page 3 of 4 PageID# 279



                                       danya.atiyeh@usdoj.gov

                                       Brian A. Benczkowski
                                       Assistant Attorney General
                                       Criminal Division

                                 By:    ____/s/_______________
                                       Clayton H. O’Connor
                                       Trial Attorney
                                       Human Rights and Special
                                       Prosecutions Section
                                       Criminal Division
                                       Department of Justice
                                       1301 New York Avenue, N.W.
                                       Washington, D.C. 20530
                                       Phone: (202) 616-3308
                                       Email: clayton.oconnor@usdoj.gov




                                   3
  Case 1:18-cr-00454-CMH Document 64 Filed 10/28/19 Page 4 of 4 PageID# 280



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 28, 2019October 28, 2019October 28, 2019, I

electronically filed the foregoing with the Clerk of Court using the CM/ECF system, which will

send a notification of such filing to all counsel of record.



                                                             /s/
                                                       Danya E. Atiyeh
                                                       Assistant United States Attorney
